DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 5/30/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending and have been examined under the effective filing date of 7/02/2014.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3-6 and 9-12 are rejected under 35 U.S.C. 112 for lack of an antecedent basis. 
Claims 3-4, 6, 9-10 and 12 recites the limitation "the flat fee” in the last paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 4 and 10 recites the limitation “the previously established billing arrangement.” There is insufficient antecedent basis for this limitation in the claim.  
Claims 5 and 11 recites the limitations “the time and date range” and “the task codes and activity codes.” There is insufficient antecedent basis for this limitation in the claim.  
If this is the first time these limitations are mentioned in the claims, it must be acknowledged properly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 7 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite a method and/or system for receiving time log data, detecting errors in the data, correcting these errors, receiving a response notice, and generating a billed total. These limitations are directed to the abstract idea of organizing human activity in the form of fundamental economic principles or practices, commercial or legal interactions in the form of contracts, sales activities or behaviors; and mental processes performed in the human mind, without significantly more.  
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of an application server, processing device, non-transitory storage medium, timekeeper devices, and sending a notification to a device individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  
Step 2B: The additional elements listed above are not sufficient to amount to significantly more than the judicial exception because nothing in the claims suggest anything more than merely using a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.    Therefore, the claims are not patent eligible.
Claims 2-6 and 8-12 are rejected under 35 U.S.C. 101.  These claims are directed to limitations that serve to limit the modifying steps. These limitations are directed to the abstract idea of organizing human activity in the form of fundamental economic principles or practices, commercial or legal interactions in the form of contracts, sales activities or behaviors; and mental processes performed in the human mind, without significantly more.  They describe assigning data codes, allocating data to devices, and detecting data errors in time and date ranges. They introduce neither a new abstract idea nor additional limitations that are significantly more than an abstract idea. Further, these limitations merely use a  (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  The additional elements, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Quinn (Pub. No. US 2009/0037247 A1.)
Regarding Claims 1 and 7, Quinn discloses a computer system configured to process data from a plurality of timekeeper devices comprising: (Quinn ¶0011; system can be operated on a personal computer,… internal network of computers)
(Quin ¶0011; …server)
receive a time entry from the timekeeper device, the time entry associated with at least the following data: work date, timekeeper ID, client ID, matter ID, matter description, client costs, hourly rate and time; (Quinn ¶0060; client matter reference number, country, attorney matter reference number, service type, law firm, attorney, service date, attorney time, attorney hourly billing rate, attorney amount, expense type, expense date, expense amount and approval date.)
detect data errors in the time entry that are outside a pre-selected value; (Quinn ¶0147; database tests for errors and violations of invoice guidelines 60, and also detects charges that are over a standard or budgeted amount 72.)
correct each data error according to the pre-selected value; (Quinn ¶0165; in FIG. 9A, the report 64 includes proposed changes or "adjustments" that would correct the invoice data error or place the invoice in compliance with the billing guidelines. The exemplary reports 63 and 64 shown in FIGS. 9A and 9B also include multiple response options for the legal service provider to choose from, indicating how they wish to respond to the report.)
(Quinn ¶0165; any reports 63 and 64 generated 62 as a result of these tests are sent to the legal service provider who provided the invoice data.)
receive a response notice from the timekeeper device approving or rejecting the data error correction; (Quinn ¶0165; If adjustments are made, the legal service provider may indicate 68 how any such adjustment should be applied to the invoice data and may provide comments that will ultimately be forwarded to the business and may be entered into the database.) (Examiner interprets the reference citation “indicate how…adjustment should be applied” as approving or rejecting the correction.)
generate a billed total according to the following data: time multiplied by the hourly rate plus the client costs. (Quinn ¶0060; This includes, but is not limited to, client matter reference number, country, attorney matter reference number, service type, law firm, attorney, service date, attorney time, attorney hourly billing rate, attorney amount, expense type, expense date, expense amount and approval date.) (Quinn ¶0157; Test for each attorney time entry to equal the attorney rate multiplied by the attorney time. If an attorney time entry does not equal the attorney rate multiplied by the attorney time for that entry, guidelines have been violated and selected legal matter and invoice data is reported) (Quinn ¶0185; generates 94 invoice reports, which include the discount. An exemplary invoice report 96 including a volume discount is shown in FIG. 12.)

Regarding Claims 2 and 8, Quinn discloses the computer system of claim 1, the storage medium further comprising instructions that, when executed by the processing device, cause the processing device to assign a flat fee code to the matter ID. (Quinn ¶0185; If there are any discounts to be applied to the invoice, for example a volume or flat rate discount, the analysis database calculates 92 the applicable discount and then generates 94 invoice reports, which include the discount.)

Regarding Claims 3 and 9, Quinn discloses the computer system of claim 1, wherein those executable instructions that, when executed by the processing device are further operative to allocate time and costs associated with the flat fee code to the corresponding timekeeper device. (Quinn ¶0189; selected invoice data and legal matter data 43 can be uploaded from the database of the present invention into "e-billing" accounting and/or auditing software to accommodate accounting requests) (Quinn ¶0185; If there are any discounts to be applied to the invoice, for example a volume or flat rate discount, the analysis database calculates 92 the applicable discount and then generates 94 invoice reports, which include the discount. An exemplary invoice report 96 including a volume discount is shown in FIG. 12.)

Regarding Claims 4 and 10, Quinn discloses the computer system of claim 3, wherein those executable instructions that, when executed by the processing device are further operative to generate a bill reduction amount for a billed amount that exceeds the previously established billing arrangement that corresponds to the flat fee code so that the billed amount is the same or less than the previously established billing arrangement. (Quinn ¶0185; volume or flat rate discount, the analysis database calculates 92 the applicable discount and then generates 94 invoice reports, which include the discount)

Regarding Claims 5 and 11, Quinn discloses the computer system according to claim 1, wherein those executable instructions that, when executed by the processing device, cause the detection of data errors (Quinn ¶0147; database tests for errors and violations of invoice guidelines 60, and also detects charges that are over a standard or budgeted amount 72.) in the time entry that are outside the pre-selected value are further operative to detect data errors in the time and date range for the task codes and activity codes of the respective matter ID. (Quinn ¶0150; Test for too many attorney hours in one day. If an attorney has billed more hours in one day than the maximum number of hours allowed by a business, guidelines have been violated and selected legal matter and invoice data is reported)

Regarding Claims 6 and 12, Quinn discloses the computer system according to claim 2, wherein the flat fee code corresponds to any one of high volume single matter; medium volume single matter; or client-specific. (Quinn ¶0185; volume or flat rate discount) (Quinn Figure 12 shows discount schedule for high volume discounts.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624